DETAILED ACTION
Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-5, 7-12, and 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0357249 (Sandler) in view of U.S. Patent Application Publication No. 2017/0192414 (Mukkamala).


Claim 1:
The cited prior art describes a system for providing predictive diagnostics on an industrial asset, comprising: (Sandler: “The subject matter disclosed herein relates generally to industrial automation systems, and, more particularly, to systems and methods for analyzing industrial data and generating notifications, reports, visualizations, control outputs, or other results based on such analysis” paragraph 0002; “In one or more embodiments, an analytic node for processing industrial data is provided, comprising an analytic component configured to execute one or more analytic elements that perform one or more analytic operations on a set of industrial data” paragraph 0004)
at least one processor; (Sandler: “Analytic node 602b can be configured using an analytics designer application 1102, which can execute on any suitable client device (e.g., a desktop computer, laptop computer, tablet computer, etc.).” paragraph 0092; “Computers and servers include one or more processors—electronic integrated circuits that perform logic operations employing electric signals—configured to execute instructions stored in media such as random access memory (RAM), read only memory (ROM), a hard drives, as well as removable memory devices, which can include memory sticks, memory cards, flash drives, external hard drives, and so on.” Paragraph 0116)
a storage system communicatively coupled to the at least one processor and storing instructions thereon that, when executed by the at least one processor, cause the system to: (Sandler: “Analytic node 602b can be configured using an analytics designer application 1102, which can execute on any suitable client device (e.g., a desktop computer, laptop computer, tablet computer, etc.).” paragraph 0092; “Computers and servers include one or more processors—electronic integrated circuits that perform logic operations employing electric signals—configured to execute instructions stored in media such as random access memory (RAM), read only memory (ROM), a hard drives, as well as removable memory devices, which can include memory sticks, memory cards, flash drives, external hard drives, and so on.” Paragraph 0116)
perform a process that selects an analytics avatar from a plurality of analytics avatars in a repository, each analytics avatar configured to provide a respective predictive diagnostic function for a respective asset of a respective type, independent of computing systems; (Sandler: “The designer application 1102 also includes an analytic engine designer tool 1106 that allows the user to define the analytic engine 1112 that will process the local controller data. This can involve, for example, associating one or more predefined analytic elements 606 with the node's application framework 604, or creating a user-defined analytic element 606 for associated with the node's application framework 604. For example, the analytic engine designer tool 1106 may present a set of available predefined analytic elements 606 that define respective analytic functions that can be applied to one or more of the data items selected using the data acquisition configuration tool 1104. The predefined analytic elements 606 can support substantially any type of general or industry-specific analytic function, including but not limited to simple limit checks, mathematical algorithms, rule-based analysis, machine learning engines, an artificial intelligence function, etc.  In some embodiments, the analytic engine designer tool 1106 can organize predefined analytic elements 606 according to categories, including industry-specific categories. For example, the analytic engine designer tool 1106 may organize available analytic elements 606 according to the elements' applicability to the automotive industry, the power industry, the food and drug industry, the oil and gas industry, the wastewater treatment industry, or other such industries.” paragraph 0094)

Sandler does not explicitly describe the same analytics avatar as described below.  However, Mukkamala teaches the same analytics avatar as described below.  
perform a process that deploys the analytics avatar to a first computing system, the analytics avatar operating on the first computing system to provide a given predictive diagnostic function; and (see the install of analytic elements in Sandler and using the same analysis for multiple assets of the same type in Mukkamala; Sandler: see the install of analytic elements on an analytic node 1602 as illustrated in figure 16 and as described in paragraph 0106; “To build the layered analytic framework, analytic nodes 602 can be deployed on multiple platforms and devices throughout the industrial enterprise. FIG. 7 is a diagram illustrating an example deployment of analytic nodes 602 throughout a given industrial enterprise. As shown in FIG. 7, analytic nodes can be deployed on a number of different types of devices and platforms. At the device layer (corresponding to layers L0 and L1 of the Purdue model), one or more analytic nodes can execute on device-level industrial devices, such as motor drive 704. In the illustrated example, analytic node 602e executes on an analytics card mounted in, otherwise associated with, the drive 704. At the system layer (corresponding to layers L2 and L3 of the Purdue model), one or more analytic nodes 602 can execute on an industrial controller 702, either as a component of the main controller (as with node 602a), or embodied as an analytics card that mounts in the industrial controller's I/O module rack (as with node 602b).” paragraph 0082; “Analytic profile 610 can define how data is to be collected and handled by the analytic node 602. For example, analytic profile 610 can identify the data items that are to be acquired from the control system (e.g., control system 308) by the analytic node 602, as well as what data is to be transported to other functional elements of the analytic node 602, including defining which of the analytic elements 606 the data is to be routed to for processing. Analytic profile 610 also defines where the output results of processing performed by the analytic elements 606 are to be transmitted (e.g., either another analytic element 606 of the analytic node 602, another analytic node 602 at a higher or lower layer relative to the current layer, or another external entity outside of the current analytic node 602).” Paragraph 0078; Mukkamala: “This allows other computing devices, such as client computers running user interfaces/mobile applications to perform various analyses of either the individual industrial asset 102 or multiple assets of the same type.” Paragraph 0045; “a new analytic that takes elevation into account could be created and then be deployed to IIoT machine 104 associated with assets of the same or similar type around the world” Paragraph 0155; “Analytics services, such as provided by the analytics module 108B, can include applications to create, catalog, orchestrate, or perform analytics that can serve as a basis for applications to create insights about industrial assets.” Paragraph 0052)
perform a process that deploys the analytics avatar to a second computing system different from the first computing system, the analytics avatar operating on the second computing system to provide the given predictive diagnostic function. (see the install of analytic elements in Sandler and using the same analysis for multiple assets of the same type in Mukkamala; Sandler: see the install of analytic elements on an analytic node 1602 as illustrated in figure 16 and as described in paragraph 0106; “To build the layered analytic framework, analytic nodes 602 can be deployed on multiple platforms and devices throughout the industrial enterprise. FIG. 7 is a diagram illustrating an example deployment of analytic nodes 602 throughout a given industrial enterprise. As shown in FIG. 7, analytic nodes can be deployed on a number of different types of devices and platforms. At the device layer (corresponding to layers L0 and L1 of the Purdue model), one or more analytic nodes can execute on device-level industrial devices, such as motor drive 704. In the illustrated example, analytic node 602e executes on an analytics card mounted in, otherwise associated with, the drive 704. At the system layer (corresponding to layers L2 and L3 of the Purdue model), one or more analytic nodes 602 can execute on an industrial controller 702, either as a component of the main controller (as with node 602a), or embodied as an analytics card that mounts in the industrial controller's I/O module rack (as with node 602b).” paragraph 0082; “Analytic profile 610 can define how data is to be collected and handled by the analytic node 602. For example, analytic profile 610 can identify the data items that are to be acquired from the control system (e.g., control system 308) by the analytic node 602, as well as what data is to be transported to other functional elements of the analytic node 602, including defining which of the analytic elements 606 the data is to be routed to for processing. Analytic profile 610 also defines where the output results of processing performed by the analytic elements 606 are to be transmitted (e.g., either another analytic element 606 of the analytic node 602, another analytic node 602 at a higher or lower layer relative to the current layer, or another external entity outside of the current analytic node 602).” Paragraph 0078; Mukkamala: “This allows other computing devices, such as client computers running user interfaces/mobile applications to perform various analyses of either the individual industrial asset 102 or multiple assets of the same type.” Paragraph 0045; “a new analytic that takes elevation into account could be created and then be deployed to IIoT machine 104 associated with assets of the same or similar type around the world” Paragraph 0155; “Analytics services, such as provided by the analytics module 108B, can include applications to create, catalog, orchestrate, or perform analytics that can serve as a basis for applications to create insights about industrial assets.” Paragraph 0052)
One of ordinary skill in the art would have recognized that applying the known technique of Sandler, namely, scalable analytics architecture for control systems, with the known techniques of Mukkamala, namely, managing industrial assets, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Sandler to distribute analytic element among components in a control system with the teachings of Mukkamala to utilize various analytics elements among components in an industrial control system would have been recognized by those of ordinary skill in the art as resulting in an improved diagnostic system for industrial assets (i.e., distributing analytic elements among components in a control system of Sandler based on the teachings of using the same analytic elements among components in Mukkamala).

Claim 2:
The cited prior art describes the system of claim 1, wherein the instructions cause the system to perform a process that selects a plurality of workers from the repository and connects (Sandler: see the vertical scaling and data sharing from the lower-level nodes to the higher-level nodes as illustrated in figure 13 and as described in paragraph 0098; see also the analytic elements 606a, 606b, 606c as illustrated in figure 14 and as described in paragraphs 0100, 0101; “Each analytic subsystem 408 defines and controls what data analytics and/or action can or should be done within the context of the subsystem's layer. In general, the analytics system will perform as much of the data analytics as is determined to be appropriate at the lowest levels, and will migrate data and/or analytic results to higher layers for higher-level analysis when deemed necessary.” Paragraph 0066; “The lower-level nodes 602j can be configured to pre-process these data items prior to sending to the higher-level nodes 602i. This can include, for example, filtering, aggregating, or contextualizing the data (e.g., adding contextual metadata to the data items). Similarly, mid-level nodes 602i can pass selected data items to a highest-level analytic node 602j (e.g., an enterprise layer node) for high-level processing. Horizontal scalability can be achieved by adding or removing nodes and associated inter-node connections within a given layer, while vertical scalability can be achieved by adding or removing nodes and associated connections between layers (which may include adding new layers). Also, some higher-level nodes may be configured to retrieve some data items directly from data sources 1302 for processing rather than relying on the lower level nodes to provide these data items (as represented by the data pass thru “short circuit” path). Such data will be received at the higher nodes unprocessed by the lower nodes.” Paragraph 0098; “Analytic nodes at higher levels in the architecture can perform analytic operations using filtered, aggregated, or resultant data from lower levels of the architecture.” Paragraph 0099; “As illustrated, multiple instances of each of the major elements of the system can be added to the application framework 604. For example, an analytic node 602 could include a simple rule-based analytic element 606 and a machine learning engine analytic element 606, both executing on the analytic node 602 simultaneously. Also, a given analytic node 602 can include functional elements (e.g., analytic elements 606, data manipulation elements 616, data store elements 618, etc.) provided by multiple different vendors or companies.” Paragraph 0101)

Claim 3:
The cited prior art describes the system of claim 2, wherein the instructions cause the system to perform a process that containerizes the plurality of workers and the data processing pipeline to form a second analytics avatar, the second analytics avatar configured to provide a different diagnostic function from the first analytics avatar. (Sandler: “In another example scenario, the second analytic node device may reside on a higher or lower level of the industrial enterprise relative to the analytic node device. For example, the second analytic node device may reside on a plant level of the industrial enterprise and execute analytics associated with higher level business aspects of the enterprise (e.g., inventory systems, accounting systems, ERP or MES systems, maintenance scheduling systems, etc.). In such scenarios, the first analytic node device may determine that the result of the first analytics is relevant to decision making carried out by the second analytic node in connection with those higher level systems.” Paragraph 0112; see the install of the one or more analytic elements on an analytic node 1602 as illustrated in figure 16 and as described in paragraphs 0106, 0108; see the vertical scaling and data sharing from the lower-level nodes to the higher-level nodes as illustrated in figure 13 and as described in paragraph 0098; see also the analytic elements 606a, 606b, 606c as illustrated in figure 14 and as described in paragraphs 0100, 0101; “Each analytic subsystem 408 defines and controls what data analytics and/or action can or should be done within the context of the subsystem's layer. In general, the analytics system will perform as much of the data analytics as is determined to be appropriate at the lowest levels, and will migrate data and/or analytic results to higher layers for higher-level analysis when deemed necessary.” Paragraph 0066; “The lower-level nodes 602j can be configured to pre-process these data items prior to sending to the higher-level nodes 602i. This can include, for example, filtering, aggregating, or contextualizing the data (e.g., adding contextual metadata to the data items). Similarly, mid-level nodes 602i can pass selected data items to a highest-level analytic node 602j (e.g., an enterprise layer node) for high-level processing. Horizontal scalability can be achieved by adding or removing nodes and associated inter-node connections within a given layer, while vertical scalability can be achieved by adding or removing nodes and associated connections between layers (which may include adding new layers). Also, some higher-level nodes may be configured to retrieve some data items directly from data sources 1302 for processing rather than relying on the lower level nodes to provide these data items (as represented by the data pass thru “short circuit” path). Such data will be received at the higher nodes unprocessed by the lower nodes.” Paragraph 0098; “Analytic nodes at higher levels in the architecture can perform analytic operations using filtered, aggregated, or resultant data from lower levels of the architecture.” Paragraph 0099; “As illustrated, multiple instances of each of the major elements of the system can be added to the application framework 604. For example, an analytic node 602 could include a simple rule-based analytic element 606 and a machine learning engine analytic element 606, both executing on the analytic node 602 simultaneously. Also, a given analytic node 602 can include functional elements (e.g., analytic elements 606, data manipulation elements 616, data store elements 618, etc.) provided by multiple different vendors or companies.” Paragraph 0101)

Claim 4:
The cited prior art describes the system of claim 3, wherein the instructions cause the system to perform a process that stores the second analytics avatar to the repository for subsequent use and reuse.  (Sandler: see the analytic profiles 610 tracking processing between nodes as described in paragraphs 0090, 0095; “Both nodes 602a and 602b are also capable of sending at least a portion of the local controller data (or analytic result data resulting from local processing of the data) to other analytic nodes in the architecture, both within the same layer or on another layer of the architecture, for further processing in accordance with the analytic profiles 610 associated with the nodes. The analytics processing carried out by either of nodes 602a and 602b is separate from the control program processing carried out by the controller 904 in connection with monitoring and controlling an associated machine or process.” Paragraph 0090; “For example, the user may specify that selected data items are to be moved to a higher-level analytic node if it is determined that a particular machine is in an abnormal state or other defined state. In another example, the user may specify that, if a data value or an analytic result generated by one of the node's analytic elements satisfies a criterion, the analytic result and/or one or more selected data items are to be sent to a higher-lever analytic node for further processing by the higher-level node's analytic element(s). The criterion may be indicative of a relevance of the data item or analytic result to devices or systems at the higher layer, or a defined scope of responsibility for a given analytic result. The user's defined migration criteria can be stored in association with the node 602 as part of the node's analytic profile 610.” Paragraph 0095; “Analytic profile 610 also defines where the output results of processing performed by the analytic elements 606 are to be transmitted (e.g., either another analytic element 606 of the analytic node 602, another analytic node 602 at a higher or lower layer relative to the current layer, or another external entity outside of the current analytic node 602).” Paragraph 0078; “In this regard, different analytic profiles 610 can be configured for each of the different data sets to be processed by the analytic node 602, where each analytic profile 610 defines a particular data set (e.g., by identifying a subset of available data items on the host platform on which the node executes) as well as the particular analytic element, data manipulation element, and data store element to be used to process, manipulate, and store the data set. The amount of intra-node extensibility is limited only by the capabilities of the computing platform on which the node 602 executes.” Paragraph 0103)

Claim 5:
The cited prior art describes the system of claim 1, 
wherein the first analytics avatar provides the given predictive diagnostic function for a given asset of a given type, and  (Sandler: “The designer application 1102 also includes an analytic engine designer tool 1106 that allows the user to define the analytic engine 1112 that will process the local controller data. This can involve, for example, associating one or more predefined analytic elements 606 with the node's application framework 604, or creating a user-defined analytic element 606 for associated with the node's application framework 604. For example, the analytic engine designer tool 1106 may present a set of available predefined analytic elements 606 that define respective analytic functions that can be applied to one or more of the data items selected using the data acquisition configuration tool 1104. The predefined analytic elements 606 can support substantially any type of general or industry-specific analytic function, including but not limited to simple limit checks, mathematical algorithms, rule-based analysis, machine learning engines, an artificial intelligence function, etc.  In some embodiments, the analytic engine designer tool 1106 can organize predefined analytic elements 606 according to categories, including industry-specific categories. For example, the analytic engine designer tool 1106 may organize available analytic elements 606 according to the elements' applicability to the automotive industry, the power industry, the food and drug industry, the oil and gas industry, the wastewater treatment industry, or other such industries.” paragraph 0094; “Initially, at 1602, one or more analytic elements are installed into an application framework of an analytic node. In some embodiments, the one or more analytics elements to be installed can be selected from an organized library of analytic elements defined in an analytic node configuration tool. This organized set can include analytic elements organized according to such categories as applicable industries (e.g., automotive, food and drug, packaging, etc.), types of industrial processes, or other such categories.” Paragraph 0106)
wherein the instructions cause the system to perform a process that loosely couples the first analytics avatar to a data stream from the given asset of the given type. (Sandler: “FIG. 10 is a diagram of motor drive 704 with analytic nodes 602e and 602h installed thereon. Motor drive 704 may be, for example, a variable frequency drive or other type of drive. Motor drive 704 includes a drive motor control board (MCB) 1008, a network bridge 1006 and one or more I/O modules 1002, which are communicatively connected via a peripheral bus 1012. The drive 704 also includes an analytics card 1010—also connected to the peripheral bus 1012—on which analytic node 602e executes. Additionally or alternatively, an analytic node 602h can be installed on the drive's MCB 1008. Both nodes 602e and 602h are capable of processing data generated by the drive 704 (e.g., status and operational information about the motor being controlled by the drive 1004, configuration data for the drive, etc.), as well as data received from other analytic nodes 602. The nodes 602e and 602h can also send data or analytic results to other analytic nodes on the same layer or other layers of the architecture, as described above.” Paragraph 0091)

Claim 7:
The cited prior art describes the system of claim 1, 
wherein the instructions cause the system to perform a process that outputs a results of the given predictive diagnostic function of the first analytics avatar to a monitor and control system, and (Sandler: “At 1614, at least a portion of the industrial data can be sent to another analytic node for further processing in response to a determination that the analytic result satisfies a defined criterion. For example, if the analytic node is executing on an industrial device that monitors and/or controls a plant-level machine or process, and the analytic result satisfies a criterion indicating that the result is relevant to a system-level process or device, the analytic node can send a relevant subset of the industrial data to an analytic node that executes on the system level.” Paragraph 0109; “For example, an analytics node (e.g., analytic node system 202) can be deployed in a card that fits in a rack of an industrial controller, or as a peripheral device that fits in a motor drive or other industrial device. Both the analytics system 302 and the control system 308 can send notification data (via interaction with a notification system 304) to entities or respondents 306, which can include human operators (e.g., personal client devices associated with human operators, such as laptop computers, tablet computers, mobile personal devices such as smart phones, etc.), higher level systems, or other control systems. Control system 308 can also direct other information—including but not limited to status and operational data—to respondents 306. The analytics system 302 can also direct analytic result data to respondents 306. As an example of real-time manipulation of the control system 308 by the analytics system 302, analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results. In this way, the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” Paragraph 0055; “The device-level analytic results can be consumed at the device (e.g., by triggering an automated action or countermeasure within the device), output to a client device associated with a respondent (e.g., maintenance personnel or engineers), or sent to another analytic node on the same level or on another level for further processing.” Paragraph 0060)
wherein the monitor and control system takes a specified corrective action based on the results of the given predictive diagnostic function. (Sandler: “If it is determined that the result necessitates a modification to the industrial process (YES at step 1716), the methodology proceeds to step 1716, where the first analytic node device sends an instruction to one or more of the industrial devices to implement the modification.” Paragraph 0115; “For example, an analytics node (e.g., analytic node system 202) can be deployed in a card that fits in a rack of an industrial controller, or as a peripheral device that fits in a motor drive or other industrial device. Both the analytics system 302 and the control system 308 can send notification data (via interaction with a notification system 304) to entities or respondents 306, which can include human operators (e.g., personal client devices associated with human operators, such as laptop computers, tablet computers, mobile personal devices such as smart phones, etc.), higher level systems, or other control systems. Control system 308 can also direct other information—including but not limited to status and operational data—to respondents 306. The analytics system 302 can also direct analytic result data to respondents 306. As an example of real-time manipulation of the control system 308 by the analytics system 302, analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results. In this way, the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” Paragraph 0055; “The device-level analytic results can be consumed at the device (e.g., by triggering an automated action or countermeasure within the device), output to a client device associated with a respondent (e.g., maintenance personnel or engineers), or sent to another analytic node on the same level or on another level for further processing.” Paragraph 0060; “Since the defined layers of the analytics system are hierarchical, the scope of analytics carried out at the respective layers will typically broaden as data is moved to higher layers. For example, the scope of data processed at a device layer may only encompass a particular automation system within a given facility; that is, the data that is processed by the device-layer analytic subsystem originates only from that automation system, and actions prescribed by the device-layer analytic subsystem will only affect that automation system. System-layer analytics may encompass data from several automation systems within a plant. For example, data may be pushed to the system layer subsystem from several different device layer subsystems associated with respective different automation systems. The system-level analytic subsystem may aggregate or merge this data for collective analysis and action.” Paragraph 0068)

Claim 8:
(Sandler: “The subject matter disclosed herein relates generally to industrial automation systems, and, more particularly, to systems and methods for analyzing industrial data and generating notifications, reports, visualizations, control outputs, or other results based on such analysis” paragraph 0002; “In one or more embodiments, an analytic node for processing industrial data is provided, comprising an analytic component configured to execute one or more analytic elements that perform one or more analytic operations on a set of industrial data” paragraph 0004)
selecting a first analytics avatar from a plurality of analytics avatars in a repository, each analytics avatar configured to provide a respective predictive diagnostic function for a respective asset of a respective type, independent of computing systems; (Sandler: “The designer application 1102 also includes an analytic engine designer tool 1106 that allows the user to define the analytic engine 1112 that will process the local controller data. This can involve, for example, associating one or more predefined analytic elements 606 with the node's application framework 604, or creating a user-defined analytic element 606 for associated with the node's application framework 604. For example, the analytic engine designer tool 1106 may present a set of available predefined analytic elements 606 that define respective analytic functions that can be applied to one or more of the data items selected using the data acquisition configuration tool 1104. The predefined analytic elements 606 can support substantially any type of general or industry-specific analytic function, including but not limited to simple limit checks, mathematical algorithms, rule-based analysis, machine learning engines, an artificial intelligence function, etc.  In some embodiments, the analytic engine designer tool 1106 can organize predefined analytic elements 606 according to categories, including industry-specific categories. For example, the analytic engine designer tool 1106 may organize available analytic elements 606 according to the elements' applicability to the automotive industry, the power industry, the food and drug industry, the oil and gas industry, the wastewater treatment industry, or other such industries.” paragraph 0094)

Sandler does not explicitly describe the same analytics avatar as described below.  However, Mukkamala teaches the same analytics avatar as described below.  
deploying the first analytics avatar to a first computing system, the first analytics avatar operating on the first computing system to provide a given predictive diagnostic function; and (see the install of analytic elements in Sandler and using the same analysis for multiple assets of the same type in Mukkamala; Sandler: see the install of analytic elements on an analytic node 1602 as illustrated in figure 16 and as described in paragraph 0106; “To build the layered analytic framework, analytic nodes 602 can be deployed on multiple platforms and devices throughout the industrial enterprise. FIG. 7 is a diagram illustrating an example deployment of analytic nodes 602 throughout a given industrial enterprise. As shown in FIG. 7, analytic nodes can be deployed on a number of different types of devices and platforms. At the device layer (corresponding to layers L0 and L1 of the Purdue model), one or more analytic nodes can execute on device-level industrial devices, such as motor drive 704. In the illustrated example, analytic node 602e executes on an analytics card mounted in, otherwise associated with, the drive 704. At the system layer (corresponding to layers L2 and L3 of the Purdue model), one or more analytic nodes 602 can execute on an industrial controller 702, either as a component of the main controller (as with node 602a), or embodied as an analytics card that mounts in the industrial controller's I/O module rack (as with node 602b).” paragraph 0082; “Analytic profile 610 can define how data is to be collected and handled by the analytic node 602. For example, analytic profile 610 can identify the data items that are to be acquired from the control system (e.g., control system 308) by the analytic node 602, as well as what data is to be transported to other functional elements of the analytic node 602, including defining which of the analytic elements 606 the data is to be routed to for processing. Analytic profile 610 also defines where the output results of processing performed by the analytic elements 606 are to be transmitted (e.g., either another analytic element 606 of the analytic node 602, another analytic node 602 at a higher or lower layer relative to the current layer, or another external entity outside of the current analytic node 602).” Paragraph 0078; Mukkamala: “This allows other computing devices, such as client computers running user interfaces/mobile applications to perform various analyses of either the individual industrial asset 102 or multiple assets of the same type.” Paragraph 0045; “a new analytic that takes elevation into account could be created and then be deployed to IIoT machine 104 associated with assets of the same or similar type around the world” Paragraph 0155; “Analytics services, such as provided by the analytics module 108B, can include applications to create, catalog, orchestrate, or perform analytics that can serve as a basis for applications to create insights about industrial assets.” Paragraph 0052)
deploying the first analytics avatar to a second computing system different from the first computing system, the first analytics avatar operating on the second computing system to provide the given predictive diagnostic function. (see the install of analytic elements in Sandler and using the same analysis for multiple assets of the same type in Mukkamala; Sandler: see the install of analytic elements on an analytic node 1602 as illustrated in figure 16 and as described in paragraph 0106; “To build the layered analytic framework, analytic nodes 602 can be deployed on multiple platforms and devices throughout the industrial enterprise. FIG. 7 is a diagram illustrating an example deployment of analytic nodes 602 throughout a given industrial enterprise. As shown in FIG. 7, analytic nodes can be deployed on a number of different types of devices and platforms. At the device layer (corresponding to layers L0 and L1 of the Purdue model), one or more analytic nodes can execute on device-level industrial devices, such as motor drive 704. In the illustrated example, analytic node 602e executes on an analytics card mounted in, otherwise associated with, the drive 704. At the system layer (corresponding to layers L2 and L3 of the Purdue model), one or more analytic nodes 602 can execute on an industrial controller 702, either as a component of the main controller (as with node 602a), or embodied as an analytics card that mounts in the industrial controller's I/O module rack (as with node 602b).” paragraph 0082; “Analytic profile 610 can define how data is to be collected and handled by the analytic node 602. For example, analytic profile 610 can identify the data items that are to be acquired from the control system (e.g., control system 308) by the analytic node 602, as well as what data is to be transported to other functional elements of the analytic node 602, including defining which of the analytic elements 606 the data is to be routed to for processing. Analytic profile 610 also defines where the output results of processing performed by the analytic elements 606 are to be transmitted (e.g., either another analytic element 606 of the analytic node 602, another analytic node 602 at a higher or lower layer relative to the current layer, or another external entity outside of the current analytic node 602).” Paragraph 0078; Mukkamala: “This allows other computing devices, such as client computers running user interfaces/mobile applications to perform various analyses of either the individual industrial asset 102 or multiple assets of the same type.” Paragraph 0045; “a new analytic that takes elevation into account could be created and then be deployed to IIoT machine 104 associated with assets of the same or similar type around the world” Paragraph 0155; “Analytics services, such as provided by the analytics module 108B, can include applications to create, catalog, orchestrate, or perform analytics that can serve as a basis for applications to create insights about industrial assets.” Paragraph 0052)
Sandler and Mukkamala are combinable for the same rationale as set forth above with respect to claim 1.

Claim 9:
The cited prior art describes the method of claim 8, further comprising selecting a plurality of workers from the repository and connecting the workers to one another to build a data processing pipeline, each worker performing a different task in the data processing pipeline. (Sandler: see the vertical scaling and data sharing from the lower-level nodes to the higher-level nodes as illustrated in figure 13 and as described in paragraph 0098; see also the analytic elements 606a, 606b, 606c as illustrated in figure 14 and as described in paragraphs 0100, 0101; “Each analytic subsystem 408 defines and controls what data analytics and/or action can or should be done within the context of the subsystem's layer. In general, the analytics system will perform as much of the data analytics as is determined to be appropriate at the lowest levels, and will migrate data and/or analytic results to higher layers for higher-level analysis when deemed necessary.” Paragraph 0066; “The lower-level nodes 602j can be configured to pre-process these data items prior to sending to the higher-level nodes 602i. This can include, for example, filtering, aggregating, or contextualizing the data (e.g., adding contextual metadata to the data items). Similarly, mid-level nodes 602i can pass selected data items to a highest-level analytic node 602j (e.g., an enterprise layer node) for high-level processing. Horizontal scalability can be achieved by adding or removing nodes and associated inter-node connections within a given layer, while vertical scalability can be achieved by adding or removing nodes and associated connections between layers (which may include adding new layers). Also, some higher-level nodes may be configured to retrieve some data items directly from data sources 1302 for processing rather than relying on the lower level nodes to provide these data items (as represented by the data pass thru “short circuit” path). Such data will be received at the higher nodes unprocessed by the lower nodes.” Paragraph 0098; “Analytic nodes at higher levels in the architecture can perform analytic operations using filtered, aggregated, or resultant data from lower levels of the architecture.” Paragraph 0099; “As illustrated, multiple instances of each of the major elements of the system can be added to the application framework 604. For example, an analytic node 602 could include a simple rule-based analytic element 606 and a machine learning engine analytic element 606, both executing on the analytic node 602 simultaneously. Also, a given analytic node 602 can include functional elements (e.g., analytic elements 606, data manipulation elements 616, data store elements 618, etc.) provided by multiple different vendors or companies.” Paragraph 0101)

Claim 10:
The cited prior art describes the method of claim 9, further comprising containerizing the plurality of workers and the data processing pipeline to form a second analytics avatar, the second analytics avatar configured to provide a different diagnostic function from the first analytics avatar. (Sandler: “In another example scenario, the second analytic node device may reside on a higher or lower level of the industrial enterprise relative to the analytic node device. For example, the second analytic node device may reside on a plant level of the industrial enterprise and execute analytics associated with higher level business aspects of the enterprise (e.g., inventory systems, accounting systems, ERP or MES systems, maintenance scheduling systems, etc.). In such scenarios, the first analytic node device may determine that the result of the first analytics is relevant to decision making carried out by the second analytic node in connection with those higher level systems.” Paragraph 0112; see the install of the one or more analytic elements on an analytic node 1602 as illustrated in figure 16 and as described in paragraphs 0106, 0108; see the vertical scaling and data sharing from the lower-level nodes to the higher-level nodes as illustrated in figure 13 and as described in paragraph 0098; see also the analytic elements 606a, 606b, 606c as illustrated in figure 14 and as described in paragraphs 0100, 0101; “Each analytic subsystem 408 defines and controls what data analytics and/or action can or should be done within the context of the subsystem's layer. In general, the analytics system will perform as much of the data analytics as is determined to be appropriate at the lowest levels, and will migrate data and/or analytic results to higher layers for higher-level analysis when deemed necessary.” Paragraph 0066; “The lower-level nodes 602j can be configured to pre-process these data items prior to sending to the higher-level nodes 602i. This can include, for example, filtering, aggregating, or contextualizing the data (e.g., adding contextual metadata to the data items). Similarly, mid-level nodes 602i can pass selected data items to a highest-level analytic node 602j (e.g., an enterprise layer node) for high-level processing. Horizontal scalability can be achieved by adding or removing nodes and associated inter-node connections within a given layer, while vertical scalability can be achieved by adding or removing nodes and associated connections between layers (which may include adding new layers). Also, some higher-level nodes may be configured to retrieve some data items directly from data sources 1302 for processing rather than relying on the lower level nodes to provide these data items (as represented by the data pass thru “short circuit” path). Such data will be received at the higher nodes unprocessed by the lower nodes.” Paragraph 0098; “Analytic nodes at higher levels in the architecture can perform analytic operations using filtered, aggregated, or resultant data from lower levels of the architecture.” Paragraph 0099; “As illustrated, multiple instances of each of the major elements of the system can be added to the application framework 604. For example, an analytic node 602 could include a simple rule-based analytic element 606 and a machine learning engine analytic element 606, both executing on the analytic node 602 simultaneously. Also, a given analytic node 602 can include functional elements (e.g., analytic elements 606, data manipulation elements 616, data store elements 618, etc.) provided by multiple different vendors or companies.” Paragraph 0101)

Claim 11:
The cited prior art describes the method of claim 10, further comprising storing the second analytics avatar to the repository for subsequent use and reuse. (Sandler: see the analytic profiles 610 tracking processing between nodes as described in paragraphs 0090, 0095; “Both nodes 602a and 602b are also capable of sending at least a portion of the local controller data (or analytic result data resulting from local processing of the data) to other analytic nodes in the architecture, both within the same layer or on another layer of the architecture, for further processing in accordance with the analytic profiles 610 associated with the nodes. The analytics processing carried out by either of nodes 602a and 602b is separate from the control program processing carried out by the controller 904 in connection with monitoring and controlling an associated machine or process.” Paragraph 0090; “For example, the user may specify that selected data items are to be moved to a higher-level analytic node if it is determined that a particular machine is in an abnormal state or other defined state. In another example, the user may specify that, if a data value or an analytic result generated by one of the node's analytic elements satisfies a criterion, the analytic result and/or one or more selected data items are to be sent to a higher-lever analytic node for further processing by the higher-level node's analytic element(s). The criterion may be indicative of a relevance of the data item or analytic result to devices or systems at the higher layer, or a defined scope of responsibility for a given analytic result. The user's defined migration criteria can be stored in association with the node 602 as part of the node's analytic profile 610.” Paragraph 0095; “Analytic profile 610 also defines where the output results of processing performed by the analytic elements 606 are to be transmitted (e.g., either another analytic element 606 of the analytic node 602, another analytic node 602 at a higher or lower layer relative to the current layer, or another external entity outside of the current analytic node 602).” Paragraph 0078; “In this regard, different analytic profiles 610 can be configured for each of the different data sets to be processed by the analytic node 602, where each analytic profile 610 defines a particular data set (e.g., by identifying a subset of available data items on the host platform on which the node executes) as well as the particular analytic element, data manipulation element, and data store element to be used to process, manipulate, and store the data set. The amount of intra-node extensibility is limited only by the capabilities of the computing platform on which the node 602 executes.” Paragraph 0103)

Claim 12:
The cited prior art describes the method of claim 8, 
wherein the first analytics avatar provides the given predictive diagnostic function for a given asset of a given type, further comprising (Sandler: “The designer application 1102 also includes an analytic engine designer tool 1106 that allows the user to define the analytic engine 1112 that will process the local controller data. This can involve, for example, associating one or more predefined analytic elements 606 with the node's application framework 604, or creating a user-defined analytic element 606 for associated with the node's application framework 604. For example, the analytic engine designer tool 1106 may present a set of available predefined analytic elements 606 that define respective analytic functions that can be applied to one or more of the data items selected using the data acquisition configuration tool 1104. The predefined analytic elements 606 can support substantially any type of general or industry-specific analytic function, including but not limited to simple limit checks, mathematical algorithms, rule-based analysis, machine learning engines, an artificial intelligence function, etc.  In some embodiments, the analytic engine designer tool 1106 can organize predefined analytic elements 606 according to categories, including industry-specific categories. For example, the analytic engine designer tool 1106 may organize available analytic elements 606 according to the elements' applicability to the automotive industry, the power industry, the food and drug industry, the oil and gas industry, the wastewater treatment industry, or other such industries.” paragraph 0094; “Initially, at 1602, one or more analytic elements are installed into an application framework of an analytic node. In some embodiments, the one or more analytics elements to be installed can be selected from an organized library of analytic elements defined in an analytic node configuration tool. This organized set can include analytic elements organized according to such categories as applicable industries (e.g., automotive, food and drug, packaging, etc.), types of industrial processes, or other such categories.” Paragraph 0106)
loosely coupling the first analytics avatar to a data stream from the given asset of the given type. (Sandler: “FIG. 10 is a diagram of motor drive 704 with analytic nodes 602e and 602h installed thereon. Motor drive 704 may be, for example, a variable frequency drive or other type of drive. Motor drive 704 includes a drive motor control board (MCB) 1008, a network bridge 1006 and one or more I/O modules 1002, which are communicatively connected via a peripheral bus 1012. The drive 704 also includes an analytics card 1010—also connected to the peripheral bus 1012—on which analytic node 602e executes. Additionally or alternatively, an analytic node 602h can be installed on the drive's MCB 1008. Both nodes 602e and 602h are capable of processing data generated by the drive 704 (e.g., status and operational information about the motor being controlled by the drive 1004, configuration data for the drive, etc.), as well as data received from other analytic nodes 602. The nodes 602e and 602h can also send data or analytic results to other analytic nodes on the same layer or other layers of the architecture, as described above.” Paragraph 0091)

Claim 14:
The cited prior art describes the method of claim 8, further comprising 
outputting a results of the given predictive diagnostic function of the first analytics avatar to a monitor and control system, (Sandler: “At 1614, at least a portion of the industrial data can be sent to another analytic node for further processing in response to a determination that the analytic result satisfies a defined criterion. For example, if the analytic node is executing on an industrial device that monitors and/or controls a plant-level machine or process, and the analytic result satisfies a criterion indicating that the result is relevant to a system-level process or device, the analytic node can send a relevant subset of the industrial data to an analytic node that executes on the system level.” Paragraph 0109; “For example, an analytics node (e.g., analytic node system 202) can be deployed in a card that fits in a rack of an industrial controller, or as a peripheral device that fits in a motor drive or other industrial device. Both the analytics system 302 and the control system 308 can send notification data (via interaction with a notification system 304) to entities or respondents 306, which can include human operators (e.g., personal client devices associated with human operators, such as laptop computers, tablet computers, mobile personal devices such as smart phones, etc.), higher level systems, or other control systems. Control system 308 can also direct other information—including but not limited to status and operational data—to respondents 306. The analytics system 302 can also direct analytic result data to respondents 306. As an example of real-time manipulation of the control system 308 by the analytics system 302, analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results. In this way, the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” Paragraph 0055; “The device-level analytic results can be consumed at the device (e.g., by triggering an automated action or countermeasure within the device), output to a client device associated with a respondent (e.g., maintenance personnel or engineers), or sent to another analytic node on the same level or on another level for further processing.” Paragraph 0060)
wherein the monitor and control system takes a specified corrective action based on the results of the given predictive diagnostic function. (Sandler: “If it is determined that the result necessitates a modification to the industrial process (YES at step 1716), the methodology proceeds to step 1716, where the first analytic node device sends an instruction to one or more of the industrial devices to implement the modification.” Paragraph 0115; “For example, an analytics node (e.g., analytic node system 202) can be deployed in a card that fits in a rack of an industrial controller, or as a peripheral device that fits in a motor drive or other industrial device. Both the analytics system 302 and the control system 308 can send notification data (via interaction with a notification system 304) to entities or respondents 306, which can include human operators (e.g., personal client devices associated with human operators, such as laptop computers, tablet computers, mobile personal devices such as smart phones, etc.), higher level systems, or other control systems. Control system 308 can also direct other information—including but not limited to status and operational data—to respondents 306. The analytics system 302 can also direct analytic result data to respondents 306. As an example of real-time manipulation of the control system 308 by the analytics system 302, analytics results generated by the analytics system 302 are fed directly to the control system 308 acting as the respondent, and the control system 308 alters one or more control operations based on the analytics results. In this way, the analytics system 302 acts as a real-time closed loop outer control loop to the primary control system 308 (e.g., to perform higher level supervisory control of the primary control implemented by the control system 308).” Paragraph 0055; “The device-level analytic results can be consumed at the device (e.g., by triggering an automated action or countermeasure within the device), output to a client device associated with a respondent (e.g., maintenance personnel or engineers), or sent to another analytic node on the same level or on another level for further processing.” Paragraph 0060; “Since the defined layers of the analytics system are hierarchical, the scope of analytics carried out at the respective layers will typically broaden as data is moved to higher layers. For example, the scope of data processed at a device layer may only encompass a particular automation system within a given facility; that is, the data that is processed by the device-layer analytic subsystem originates only from that automation system, and actions prescribed by the device-layer analytic subsystem will only affect that automation system. System-layer analytics may encompass data from several automation systems within a plant. For example, data may be pushed to the system layer subsystem from several different device layer subsystems associated with respective different automation systems. The system-level analytic subsystem may aggregate or merge this data for collective analysis and action.” Paragraph 0068)

Claim 15:
The cited prior art describes a system for providing predictive diagnostics on an industrial asset, comprising: (Sandler: “The subject matter disclosed herein relates generally to industrial automation systems, and, more particularly, to systems and methods for analyzing industrial data and generating notifications, reports, visualizations, control outputs, or other results based on such analysis” paragraph 0002; “In one or more embodiments, an analytic node for processing industrial data is provided, comprising an analytic component configured to execute one or more analytic elements that perform one or more analytic operations on a set of industrial data” paragraph 0004)
a repository storing a plurality of analytics avatars thereon, each analytics avatar configured to provide a respective predictive diagnostic function for a respective asset of a respective type, independent of computing systems; (Sandler: “The designer application 1102 also includes an analytic engine designer tool 1106 that allows the user to define the analytic engine 1112 that will process the local controller data. This can involve, for example, associating one or more predefined analytic elements 606 with the node's application framework 604, or creating a user-defined analytic element 606 for associated with the node's application framework 604. For example, the analytic engine designer tool 1106 may present a set of available predefined analytic elements 606 that define respective analytic functions that can be applied to one or more of the data items selected using the data acquisition configuration tool 1104. The predefined analytic elements 606 can support substantially any type of general or industry-specific analytic function, including but not limited to simple limit checks, mathematical algorithms, rule-based analysis, machine learning engines, an artificial intelligence function, etc.  In some embodiments, the analytic engine designer tool 1106 can organize predefined analytic elements 606 according to categories, including industry-specific categories. For example, the analytic engine designer tool 1106 may organize available analytic elements 606 according to the elements' applicability to the automotive industry, the power industry, the food and drug industry, the oil and gas industry, the wastewater treatment industry, or other such industries.” paragraph 0094)
a studio platform connected to the repository, the studio platform having a plurality of avatar tools thereon, the plurality of avatar tools are configured to: (Sandler: see the designer application 1102 with the data acquisition configuration 1104 and the analytic engine designer 1106 as illustrated in figure 11 and as described in paragraphs 0092, 0093, 0094, 0095)
select a first analytics avatar from the plurality of analytics avatars in the repository; (Sandler: “The designer application 1102 also includes an analytic engine designer tool 1106 that allows the user to define the analytic engine 1112 that will process the local controller data. This can involve, for example, associating one or more predefined analytic elements 606 with the node's application framework 604, or creating a user-defined analytic element 606 for associated with the node's application framework 604. For example, the analytic engine designer tool 1106 may present a set of available predefined analytic elements 606 that define respective analytic functions that can be applied to one or more of the data items selected using the data acquisition configuration tool 1104. The predefined analytic elements 606 can support substantially any type of general or industry-specific analytic function, including but not limited to simple limit checks, mathematical algorithms, rule-based analysis, machine learning engines, an artificial intelligence function, etc.  In some embodiments, the analytic engine designer tool 1106 can organize predefined analytic elements 606 according to categories, including industry-specific categories. For example, the analytic engine designer tool 1106 may organize available analytic elements 606 according to the elements' applicability to the automotive industry, the power industry, the food and drug industry, the oil and gas industry, the wastewater treatment industry, or other such industries.” paragraph 0094)

Sandler does not explicitly describe the same analytics avatar as described below.  However, Mukkamala teaches the same analytics avatar as described below.  
deploy the first analytics avatar to a first computing system, the first analytics avatar operating on the first computing system to provide a given predictive diagnostic function; and (see the install of analytic elements in Sandler and using the same analysis for multiple assets of the same type in Mukkamala; Sandler: see the install of analytic elements on an analytic node 1602 as illustrated in figure 16 and as described in paragraph 0106; “To build the layered analytic framework, analytic nodes 602 can be deployed on multiple platforms and devices throughout the industrial enterprise. FIG. 7 is a diagram illustrating an example deployment of analytic nodes 602 throughout a given industrial enterprise. As shown in FIG. 7, analytic nodes can be deployed on a number of different types of devices and platforms. At the device layer (corresponding to layers L0 and L1 of the Purdue model), one or more analytic nodes can execute on device-level industrial devices, such as motor drive 704. In the illustrated example, analytic node 602e executes on an analytics card mounted in, otherwise associated with, the drive 704. At the system layer (corresponding to layers L2 and L3 of the Purdue model), one or more analytic nodes 602 can execute on an industrial controller 702, either as a component of the main controller (as with node 602a), or embodied as an analytics card that mounts in the industrial controller's I/O module rack (as with node 602b).” paragraph 0082; “Analytic profile 610 can define how data is to be collected and handled by the analytic node 602. For example, analytic profile 610 can identify the data items that are to be acquired from the control system (e.g., control system 308) by the analytic node 602, as well as what data is to be transported to other functional elements of the analytic node 602, including defining which of the analytic elements 606 the data is to be routed to for processing. Analytic profile 610 also defines where the output results of processing performed by the analytic elements 606 are to be transmitted (e.g., either another analytic element 606 of the analytic node 602, another analytic node 602 at a higher or lower layer relative to the current layer, or another external entity outside of the current analytic node 602).” Paragraph 0078; Mukkamala: “This allows other computing devices, such as client computers running user interfaces/mobile applications to perform various analyses of either the individual industrial asset 102 or multiple assets of the same type.” Paragraph 0045; “a new analytic that takes elevation into account could be created and then be deployed to IIoT machine 104 associated with assets of the same or similar type around the world” Paragraph 0155; “Analytics services, such as provided by the analytics module 108B, can include applications to create, catalog, orchestrate, or perform analytics that can serve as a basis for applications to create insights about industrial assets.” Paragraph 0052)
deploy the first analytics avatar to a second computing system different from the first computing system, the first analytics avatar operating on the second computing system to provide the given predictive diagnostic function. (see the install of analytic elements in Sandler and using the same analysis for multiple assets of the same type in Mukkamala; Sandler: see the install of analytic elements on an analytic node 1602 as illustrated in figure 16 and as described in paragraph 0106; “To build the layered analytic framework, analytic nodes 602 can be deployed on multiple platforms and devices throughout the industrial enterprise. FIG. 7 is a diagram illustrating an example deployment of analytic nodes 602 throughout a given industrial enterprise. As shown in FIG. 7, analytic nodes can be deployed on a number of different types of devices and platforms. At the device layer (corresponding to layers L0 and L1 of the Purdue model), one or more analytic nodes can execute on device-level industrial devices, such as motor drive 704. In the illustrated example, analytic node 602e executes on an analytics card mounted in, otherwise associated with, the drive 704. At the system layer (corresponding to layers L2 and L3 of the Purdue model), one or more analytic nodes 602 can execute on an industrial controller 702, either as a component of the main controller (as with node 602a), or embodied as an analytics card that mounts in the industrial controller's I/O module rack (as with node 602b).” paragraph 0082; “Analytic profile 610 can define how data is to be collected and handled by the analytic node 602. For example, analytic profile 610 can identify the data items that are to be acquired from the control system (e.g., control system 308) by the analytic node 602, as well as what data is to be transported to other functional elements of the analytic node 602, including defining which of the analytic elements 606 the data is to be routed to for processing. Analytic profile 610 also defines where the output results of processing performed by the analytic elements 606 are to be transmitted (e.g., either another analytic element 606 of the analytic node 602, another analytic node 602 at a higher or lower layer relative to the current layer, or another external entity outside of the current analytic node 602).” Paragraph 0078; Mukkamala: “This allows other computing devices, such as client computers running user interfaces/mobile applications to perform various analyses of either the individual industrial asset 102 or multiple assets of the same type.” Paragraph 0045; “a new analytic that takes elevation into account could be created and then be deployed to IIoT machine 104 associated with assets of the same or similar type around the world” Paragraph 0155; “Analytics services, such as provided by the analytics module 108B, can include applications to create, catalog, orchestrate, or perform analytics that can serve as a basis for applications to create insights about industrial assets.” Paragraph 0052)
Sandler and Mukkamala are combinable for the same rationale as set forth above with respect to claim 1.

Claim 16:
The cited prior art describes the system of claim 15, wherein the avatar tools are further configured to select a plurality of workers from the repository and connects the workers to one another to build a data processing pipeline, each worker performing a different task in the data processing pipeline. (Sandler: see the vertical scaling and data sharing from the lower-level nodes to the higher-level nodes as illustrated in figure 13 and as described in paragraph 0098; see also the analytic elements 606a, 606b, 606c as illustrated in figure 14 and as described in paragraphs 0100, 0101; “Each analytic subsystem 408 defines and controls what data analytics and/or action can or should be done within the context of the subsystem's layer. In general, the analytics system will perform as much of the data analytics as is determined to be appropriate at the lowest levels, and will migrate data and/or analytic results to higher layers for higher-level analysis when deemed necessary.” Paragraph 0066; “The lower-level nodes 602j can be configured to pre-process these data items prior to sending to the higher-level nodes 602i. This can include, for example, filtering, aggregating, or contextualizing the data (e.g., adding contextual metadata to the data items). Similarly, mid-level nodes 602i can pass selected data items to a highest-level analytic node 602j (e.g., an enterprise layer node) for high-level processing. Horizontal scalability can be achieved by adding or removing nodes and associated inter-node connections within a given layer, while vertical scalability can be achieved by adding or removing nodes and associated connections between layers (which may include adding new layers). Also, some higher-level nodes may be configured to retrieve some data items directly from data sources 1302 for processing rather than relying on the lower level nodes to provide these data items (as represented by the data pass thru “short circuit” path). Such data will be received at the higher nodes unprocessed by the lower nodes.” Paragraph 0098; “Analytic nodes at higher levels in the architecture can perform analytic operations using filtered, aggregated, or resultant data from lower levels of the architecture.” Paragraph 0099; “As illustrated, multiple instances of each of the major elements of the system can be added to the application framework 604. For example, an analytic node 602 could include a simple rule-based analytic element 606 and a machine learning engine analytic element 606, both executing on the analytic node 602 simultaneously. Also, a given analytic node 602 can include functional elements (e.g., analytic elements 606, data manipulation elements 616, data store elements 618, etc.) provided by multiple different vendors or companies.” Paragraph 0101)

Claim 17:
The cited prior art describes the system of claim 16, wherein the avatar tools are further configured to containerize the plurality of workers and the data processing pipeline to form a second analytics avatar, the second analytics avatar configured to provide a different diagnostic function from the first analytics avatar. (Sandler: “In another example scenario, the second analytic node device may reside on a higher or lower level of the industrial enterprise relative to the analytic node device. For example, the second analytic node device may reside on a plant level of the industrial enterprise and execute analytics associated with higher level business aspects of the enterprise (e.g., inventory systems, accounting systems, ERP or MES systems, maintenance scheduling systems, etc.). In such scenarios, the first analytic node device may determine that the result of the first analytics is relevant to decision making carried out by the second analytic node in connection with those higher level systems.” Paragraph 0112; see the install of the one or more analytic elements on an analytic node 1602 as illustrated in figure 16 and as described in paragraphs 0106, 0108; see the vertical scaling and data sharing from the lower-level nodes to the higher-level nodes as illustrated in figure 13 and as described in paragraph 0098; see also the analytic elements 606a, 606b, 606c as illustrated in figure 14 and as described in paragraphs 0100, 0101; “Each analytic subsystem 408 defines and controls what data analytics and/or action can or should be done within the context of the subsystem's layer. In general, the analytics system will perform as much of the data analytics as is determined to be appropriate at the lowest levels, and will migrate data and/or analytic results to higher layers for higher-level analysis when deemed necessary.” Paragraph 0066; “The lower-level nodes 602j can be configured to pre-process these data items prior to sending to the higher-level nodes 602i. This can include, for example, filtering, aggregating, or contextualizing the data (e.g., adding contextual metadata to the data items). Similarly, mid-level nodes 602i can pass selected data items to a highest-level analytic node 602j (e.g., an enterprise layer node) for high-level processing. Horizontal scalability can be achieved by adding or removing nodes and associated inter-node connections within a given layer, while vertical scalability can be achieved by adding or removing nodes and associated connections between layers (which may include adding new layers). Also, some higher-level nodes may be configured to retrieve some data items directly from data sources 1302 for processing rather than relying on the lower level nodes to provide these data items (as represented by the data pass thru “short circuit” path). Such data will be received at the higher nodes unprocessed by the lower nodes.” Paragraph 0098; “Analytic nodes at higher levels in the architecture can perform analytic operations using filtered, aggregated, or resultant data from lower levels of the architecture.” Paragraph 0099; “As illustrated, multiple instances of each of the major elements of the system can be added to the application framework 604. For example, an analytic node 602 could include a simple rule-based analytic element 606 and a machine learning engine analytic element 606, both executing on the analytic node 602 simultaneously. Also, a given analytic node 602 can include functional elements (e.g., analytic elements 606, data manipulation elements 616, data store elements 618, etc.) provided by multiple different vendors or companies.” Paragraph 0101)

Claim 18:
The cited prior art describes the system of claim 17, wherein the avatar tools are further configured to store the second analytics avatar to the repository for subsequent use and reuse. (Sandler: see the analytic profiles 610 tracking processing between nodes as described in paragraphs 0090, 0095; “Both nodes 602a and 602b are also capable of sending at least a portion of the local controller data (or analytic result data resulting from local processing of the data) to other analytic nodes in the architecture, both within the same layer or on another layer of the architecture, for further processing in accordance with the analytic profiles 610 associated with the nodes. The analytics processing carried out by either of nodes 602a and 602b is separate from the control program processing carried out by the controller 904 in connection with monitoring and controlling an associated machine or process.” Paragraph 0090; “For example, the user may specify that selected data items are to be moved to a higher-level analytic node if it is determined that a particular machine is in an abnormal state or other defined state. In another example, the user may specify that, if a data value or an analytic result generated by one of the node's analytic elements satisfies a criterion, the analytic result and/or one or more selected data items are to be sent to a higher-lever analytic node for further processing by the higher-level node's analytic element(s). The criterion may be indicative of a relevance of the data item or analytic result to devices or systems at the higher layer, or a defined scope of responsibility for a given analytic result. The user's defined migration criteria can be stored in association with the node 602 as part of the node's analytic profile 610.” Paragraph 0095; “Analytic profile 610 also defines where the output results of processing performed by the analytic elements 606 are to be transmitted (e.g., either another analytic element 606 of the analytic node 602, another analytic node 602 at a higher or lower layer relative to the current layer, or another external entity outside of the current analytic node 602).” Paragraph 0078; “In this regard, different analytic profiles 610 can be configured for each of the different data sets to be processed by the analytic node 602, where each analytic profile 610 defines a particular data set (e.g., by identifying a subset of available data items on the host platform on which the node executes) as well as the particular analytic element, data manipulation element, and data store element to be used to process, manipulate, and store the data set. The amount of intra-node extensibility is limited only by the capabilities of the computing platform on which the node 602 executes.” Paragraph 0103)

Claim 19:
The cited prior art describes the system of claim 15, 
wherein the first analytics avatar provides the given predictive diagnostic function for a given asset of a given type, and (Sandler: “The designer application 1102 also includes an analytic engine designer tool 1106 that allows the user to define the analytic engine 1112 that will process the local controller data. This can involve, for example, associating one or more predefined analytic elements 606 with the node's application framework 604, or creating a user-defined analytic element 606 for associated with the node's application framework 604. For example, the analytic engine designer tool 1106 may present a set of available predefined analytic elements 606 that define respective analytic functions that can be applied to one or more of the data items selected using the data acquisition configuration tool 1104. The predefined analytic elements 606 can support substantially any type of general or industry-specific analytic function, including but not limited to simple limit checks, mathematical algorithms, rule-based analysis, machine learning engines, an artificial intelligence function, etc.  In some embodiments, the analytic engine designer tool 1106 can organize predefined analytic elements 606 according to categories, including industry-specific categories. For example, the analytic engine designer tool 1106 may organize available analytic elements 606 according to the elements' applicability to the automotive industry, the power industry, the food and drug industry, the oil and gas industry, the wastewater treatment industry, or other such industries.” paragraph 0094; “Initially, at 1602, one or more analytic elements are installed into an application framework of an analytic node. In some embodiments, the one or more analytics elements to be installed can be selected from an organized library of analytic elements defined in an analytic node configuration tool. This organized set can include analytic elements organized according to such categories as applicable industries (e.g., automotive, food and drug, packaging, etc.), types of industrial processes, or other such categories.” Paragraph 0106)
wherein the avatar tools are further configured to loosely couple the first analytics avatar to a data stream from the given asset of the given type. (Sandler: “FIG. 10 is a diagram of motor drive 704 with analytic nodes 602e and 602h installed thereon. Motor drive 704 may be, for example, a variable frequency drive or other type of drive. Motor drive 704 includes a drive motor control board (MCB) 1008, a network bridge 1006 and one or more I/O modules 1002, which are communicatively connected via a peripheral bus 1012. The drive 704 also includes an analytics card 1010—also connected to the peripheral bus 1012—on which analytic node 602e executes. Additionally or alternatively, an analytic node 602h can be installed on the drive's MCB 1008. Both nodes 602e and 602h are capable of processing data generated by the drive 704 (e.g., status and operational information about the motor being controlled by the drive 1004, configuration data for the drive, etc.), as well as data received from other analytic nodes 602. The nodes 602e and 602h can also send data or analytic results to other analytic nodes on the same layer or other layers of the architecture, as described above.” Paragraph 0091)



Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0357249 (Sandler) in view of U.S. Patent Application Publication No. 2017/0192414 (Mukkamala) and further .


Claim 6:
Sandler and Mukkamala do not explicitly describe a digital twin as described below.  However, Subramaniyan teaches the digital twin as described below.  
The cited prior art describes the system of claim 1, 
wherein the first analytics avatar provides the given predictive diagnostic function for a given asset of a given type, and (Sandler: “The designer application 1102 also includes an analytic engine designer tool 1106 that allows the user to define the analytic engine 1112 that will process the local controller data. This can involve, for example, associating one or more predefined analytic elements 606 with the node's application framework 604, or creating a user-defined analytic element 606 for associated with the node's application framework 604. For example, the analytic engine designer tool 1106 may present a set of available predefined analytic elements 606 that define respective analytic functions that can be applied to one or more of the data items selected using the data acquisition configuration tool 1104. The predefined analytic elements 606 can support substantially any type of general or industry-specific analytic function, including but not limited to simple limit checks, mathematical algorithms, rule-based analysis, machine learning engines, an artificial intelligence function, etc.  In some embodiments, the analytic engine designer tool 1106 can organize predefined analytic elements 606 according to categories, including industry-specific categories. For example, the analytic engine designer tool 1106 may organize available analytic elements 606 according to the elements' applicability to the automotive industry, the power industry, the food and drug industry, the oil and gas industry, the wastewater treatment industry, or other such industries.” paragraph 0094; “Initially, at 1602, one or more analytic elements are installed into an application framework of an analytic node. In some embodiments, the one or more analytics elements to be installed can be selected from an organized library of analytic elements defined in an analytic node configuration tool. This organized set can include analytic elements organized according to such categories as applicable industries (e.g., automotive, food and drug, packaging, etc.), types of industrial processes, or other such categories.” Paragraph 0106)
wherein the instructions cause the system to perform a process that couples the first analytics avatar to a digital twin of the given asset of the given type. (Subramaniyan: “The modeling module 108, according to some embodiments, may access the data store 106 and utilize a model creation unit or task module 110 to create an analytic model that may be used to create a prediction and/or result that may be transmitted to at least one of various user platforms 112, back to the installed product 102 or to other systems 114, as appropriate (e.g., for display to a user, operation of the installed product, operation of another system, or input to another system). As used herein, the term “predictive model” and “analytic model” may be used interchangeably.” Paragraph 0034; “Some embodiments relate to digital twin modeling. “Digital twin” state estimation modeling of industrial apparatus and/or other mechanically operational entities may estimate a RUL of a twinned physical system using sensors, communications, modeling, history and computation. It may provide an answer in a time frame that is useful, that is, meaningfully priori to a projected occurrence of a failure event or sub-optimal operation. The information may be provided by a “digital twin” of a twinned physical system. The digital twin may be a computer model that virtually represents the state of an installed product. The digital twin may include a code object with parameters and dimensions of its physical twin's parameters and dimensions that provide measured values, and keeps the values of those parameters and dimensions current by receiving and updating values via outputs from sensors embedded in the physical twin. The digital twin may have respective virtual components that correspond to essentially all physical and operational components of the installed product.” Paragraph 0026; “Initially, at S410, an analytic model 236 may be provided for an installed product 102. Then at S412 an execution platform 333 may be provided on which to run the analytic model 236.” Paragraph 0084; “Then in 5416, the analytic model 236 may be deployed or exported to the execution platform 333.” Paragraph 0085; “For example, the sub-element may seamlessly be run on an execution platform 333 (FIG. 3A), because the execution platform 333 is written in the same manner as the development platform (e.g., with a same or similar API wrapper structure). In one or more embodiments, self-discoverable units may be the individual components that make up the execution platform.” Paragraph 0057)
One of ordinary skill in the art would have recognized that applying the known technique of Sandler, namely, scalable analytics architecture for control systems, and the known techniques of 

Claim 13:
Sandler and Mukkamala do not explicitly describe a digital twin as described below.  However, Subramaniyan teaches the digital twin as described below.  
The cited prior art describes the method of claim 8, 
wherein the first analytics avatar provides the given predictive diagnostic function for a given asset of a given type, further comprising (Sandler: “The designer application 1102 also includes an analytic engine designer tool 1106 that allows the user to define the analytic engine 1112 that will process the local controller data. This can involve, for example, associating one or more predefined analytic elements 606 with the node's application framework 604, or creating a user-defined analytic element 606 for associated with the node's application framework 604. For example, the analytic engine designer tool 1106 may present a set of available predefined analytic elements 606 that define respective analytic functions that can be applied to one or more of the data items selected using the data acquisition configuration tool 1104. The predefined analytic elements 606 can support substantially any type of general or industry-specific analytic function, including but not limited to simple limit checks, mathematical algorithms, rule-based analysis, machine learning engines, an artificial intelligence function, etc.  In some embodiments, the analytic engine designer tool 1106 can organize predefined analytic elements 606 according to categories, including industry-specific categories. For example, the analytic engine designer tool 1106 may organize available analytic elements 606 according to the elements' applicability to the automotive industry, the power industry, the food and drug industry, the oil and gas industry, the wastewater treatment industry, or other such industries.” paragraph 0094; “Initially, at 1602, one or more analytic elements are installed into an application framework of an analytic node. In some embodiments, the one or more analytics elements to be installed can be selected from an organized library of analytic elements defined in an analytic node configuration tool. This organized set can include analytic elements organized according to such categories as applicable industries (e.g., automotive, food and drug, packaging, etc.), types of industrial processes, or other such categories.” Paragraph 0106)
coupling the first analytics avatar to a digital twin of the given asset of the given type. (Subramaniyan: “The modeling module 108, according to some embodiments, may access the data store 106 and utilize a model creation unit or task module 110 to create an analytic model that may be used to create a prediction and/or result that may be transmitted to at least one of various user platforms 112, back to the installed product 102 or to other systems 114, as appropriate (e.g., for display to a user, operation of the installed product, operation of another system, or input to another system). As used herein, the term “predictive model” and “analytic model” may be used interchangeably.” Paragraph 0034; “Some embodiments relate to digital twin modeling. “Digital twin” state estimation modeling of industrial apparatus and/or other mechanically operational entities may estimate a RUL of a twinned physical system using sensors, communications, modeling, history and computation. It may provide an answer in a time frame that is useful, that is, meaningfully priori to a projected occurrence of a failure event or sub-optimal operation. The information may be provided by a “digital twin” of a twinned physical system. The digital twin may be a computer model that virtually represents the state of an installed product. The digital twin may include a code object with parameters and dimensions of its physical twin's parameters and dimensions that provide measured values, and keeps the values of those parameters and dimensions current by receiving and updating values via outputs from sensors embedded in the physical twin. The digital twin may have respective virtual components that correspond to essentially all physical and operational components of the installed product.” Paragraph 0026; “Initially, at S410, an analytic model 236 may be provided for an installed product 102. Then at S412 an execution platform 333 may be provided on which to run the analytic model 236.” Paragraph 0084; “Then in 5416, the analytic model 236 may be deployed or exported to the execution platform 333.” Paragraph 0085; “For example, the sub-element may seamlessly be run on an execution platform 333 (FIG. 3A), because the execution platform 333 is written in the same manner as the development platform (e.g., with a same or similar API wrapper structure). In one or more embodiments, self-discoverable units may be the individual components that make up the execution platform.” Paragraph 0057)
Sandler, Mukkamala, and Subramaniyan are combinable for the same rationale as set forth above with respect to claim 6.

Claim 20:
Sandler and Mukkamala do not explicitly describe a digital twin as described below.  However, Subramaniyan teaches the digital twin as described below.  
The cited prior art describes the system of claim 1, 
wherein the first analytics avatar provides the given predictive diagnostic function for a given asset of a given type, and (Sandler: “The designer application 1102 also includes an analytic engine designer tool 1106 that allows the user to define the analytic engine 1112 that will process the local controller data. This can involve, for example, associating one or more predefined analytic elements 606 with the node's application framework 604, or creating a user-defined analytic element 606 for associated with the node's application framework 604. For example, the analytic engine designer tool 1106 may present a set of available predefined analytic elements 606 that define respective analytic functions that can be applied to one or more of the data items selected using the data acquisition configuration tool 1104. The predefined analytic elements 606 can support substantially any type of general or industry-specific analytic function, including but not limited to simple limit checks, mathematical algorithms, rule-based analysis, machine learning engines, an artificial intelligence function, etc.  In some embodiments, the analytic engine designer tool 1106 can organize predefined analytic elements 606 according to categories, including industry-specific categories. For example, the analytic engine designer tool 1106 may organize available analytic elements 606 according to the elements' applicability to the automotive industry, the power industry, the food and drug industry, the oil and gas industry, the wastewater treatment industry, or other such industries.” paragraph 0094; “Initially, at 1602, one or more analytic elements are installed into an application framework of an analytic node. In some embodiments, the one or more analytics elements to be installed can be selected from an organized library of analytic elements defined in an analytic node configuration tool. This organized set can include analytic elements organized according to such categories as applicable industries (e.g., automotive, food and drug, packaging, etc.), types of industrial processes, or other such categories.” Paragraph 0106)
wherein the avatar tools are further configured to couple the first analytics avatar to a digital twin of the given asset of the given type. (Subramaniyan: “The modeling module 108, according to some embodiments, may access the data store 106 and utilize a model creation unit or task module 110 to create an analytic model that may be used to create a prediction and/or result that may be transmitted to at least one of various user platforms 112, back to the installed product 102 or to other systems 114, as appropriate (e.g., for display to a user, operation of the installed product, operation of another system, or input to another system). As used herein, the term “predictive model” and “analytic model” may be used interchangeably.” Paragraph 0034; “Some embodiments relate to digital twin modeling. “Digital twin” state estimation modeling of industrial apparatus and/or other mechanically operational entities may estimate a RUL of a twinned physical system using sensors, communications, modeling, history and computation. It may provide an answer in a time frame that is useful, that is, meaningfully priori to a projected occurrence of a failure event or sub-optimal operation. The information may be provided by a “digital twin” of a twinned physical system. The digital twin may be a computer model that virtually represents the state of an installed product. The digital twin may include a code object with parameters and dimensions of its physical twin's parameters and dimensions that provide measured values, and keeps the values of those parameters and dimensions current by receiving and updating values via outputs from sensors embedded in the physical twin. The digital twin may have respective virtual components that correspond to essentially all physical and operational components of the installed product.” Paragraph 0026; “Initially, at S410, an analytic model 236 may be provided for an installed product 102. Then at S412 an execution platform 333 may be provided on which to run the analytic model 236.” Paragraph 0084; “Then in 5416, the analytic model 236 may be deployed or exported to the execution platform 333.” Paragraph 0085; “For example, the sub-element may seamlessly be run on an execution platform 333 (FIG. 3A), because the execution platform 333 is written in the same manner as the development platform (e.g., with a same or similar API wrapper structure). In one or more embodiments, self-discoverable units may be the individual components that make up the execution platform.” Paragraph 0057)
Sandler, Mukkamala, and Subramaniyan are combinable for the same rationale as set forth above with respect to claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2015/0149134 (Mehta) describes generating models that describe expected behavior of machines using a dictionary of definitions that are generic with respect to different types of machines.  Mehta further describes using the same relationships between various related objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116